Winkler, J.
The information purports to be based upon the written affidavit of W. L. Coker, filed with the information, and charges an aggravated assault and battery upon the person of one John Gillum, alleged to have been ' committed “ on the 13th of September, 1877.” The affidavit of Coker charges an aggravated assault and battery by the accused upon one John Gillum, “ on the 13th day of September, A. D. 187.” Agreeably to the record, and *38by which we are bound to be governed, the offence stated in the affidavit was committed 1,690 years before that stated in the information.
The accused moved the court below to quash the affidavit and information, on the reason, among others, that “the pretended affidavit shows that the pretended offence was committed in the year of our Lord 187, and that the information is bad without an affidavit that shows when the charged offence was committed.”
The motion to quash was overruled. This was error. The variance between the affidavit and the information is fatal, and goes to the foundation of this prosecution. An information is void unless based upon a proper affidavit. Dion v. The State, 3 Texas Ct. App. 435. Both affidavit and information- are indispensable. Gen. Laws 1876, p. 20, sec.. 8. Neither can be dispensed with. In fact, the affidavit is the leading process, and is the basis upon which the information rests. Blake v. The State, 3 Texas Ct. App. 149.
Because of a material variance between the affidavit and the information, and because the affidavit charges an offence barred by limitation, the judgment is reversed and this prosecution dismissed.

Reversed ‘and dismissed.